Citation Nr: 9926921	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-17 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the veteran's degenerative 
arthritis and contracture of the right knee with shortening 
of the right leg.

2.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine, currently evaluated as 
noncompensable.

3.  Entitlement to an increased rating for degenerative 
arthritis and contracture of the right knee with shortening 
of the right leg, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for degenerative 
arthritis and disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for degenerative 
arthritis and disc disease of the cervical spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
September 1952 to August 1954, from January 1979 to October 
1979, and again from April 1980 to November 1993.  He also 
had additional service with the Army National Guard and the 
Army Reserve. 

This appeal arises from an June 1998 RO rating decision 
which, in part, confirmed and continued a 20 percent 
disability rating for the veteran's gout, a 20 percent 
disability rating for his degenerative arthritis and disc 
disease of the lumbar spine, and a noncompensable rating for 
his degenerative arthritis of the thoracic spine.  That 
decision also granted an increased rating to 20 percent for 
degenerative arthritis and disc disease of the cervical 
spine, and an increased rating to 30 percent for the 
degenerative arthritis and contracture of the right knee with 
shortening of the right leg.

The Board notes that, in July 1997, the veteran submitted a 
claim of service connection for a left knee disorder, as 
secondary to his service-connected right knee disorder.  
Although the RO decided to rate the left knee disorder as 
part of the service-connected gout in the above noted June 
1998 rating decision, the Board finds that the file contains 
evidence sufficient to decide the issue as it was initially 
claimed, without prejudice to the veteran.  As such, this 
issue of secondary service connection for a left knee 
disorder is included above, among the issues to be addressed 
by the Board in this decision. 

While the veteran asserted, on his July 1998 Notice of 
Disagreement (NOD), that the RO had made an error in his 
combined disability evaluation, the Board notes that this 
issue was withdrawn during his February 1999 Travel Board 
hearing at the RO.  A copy of the transcript of that hearing 
before the undersigned Member of the Board is on file.  The 
Board also notes that the veteran submitted additional 
evidence at his hearing, along with a waiver of initial 
review by the agency of original jurisdiction.  

During the course of his appeal, the veteran has asserted 
that he should have a new VA arthritis examination that 
evaluates all major joints and comments on his Haygarth's and 
Heberden's nodes, pursuant to 38 C.F.R. § 4.61.  The Board 
finds that this appears to be a claim for service connection 
for arthritis of additional joints or for service connection 
for generalized arthritis.  As these issues are not presently 
before the Board for appellate review, they must be referred 
to the RO for action deemed appropriate. 

The issues of increased ratings for the veteran's service-
connected gout and his service-connected disorders of the 
right knee, the cervical spine, and the lumbar spine are 
addressed in the REMAND portion of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is currently service-connected for a disorder 
of the right knee. 

3.  There is an approximate balance of positive and negative 
evidence as to whether the evidence of record establishes a 
relationship between the veteran's current left knee disorder 
and his service-connected right knee disorder.

4.  The veteran's thoracic spine disorder is currently 
manifested by X-ray evidence of osteoarthritis and pain on 
motion. 


CONCLUSIONS OF LAW

1.  By extending the veteran the benefit of the doubt, the 
Board concludes that his left knee disability is proximately 
due to or the result of his service-connected right knee 
disability.  38 U.S.C. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.310 (1998).

2.  The criteria for a 10 percent evaluation for the 
veteran's service-connected degenerative arthritis of the 
thoracic spine have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. §§  4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5003-5010 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was treated 
in service for problems associated with injuries to the right 
knee and the back.  On his October 1993 report of examination 
prior to separation from service, the summary of defects and 
diagnoses indicated right knee traumatic arthritis and 
degenerative joint disease of the lumbar and cervical spine.  

In December 1993, the veteran submitted a claim for service 
connection for disorders including arthritis in the right 
knee and the residuals of a back injury.

On a February 1994 VA general medical examination, the 
veteran reported complaints including pain in the low back 
and pain and numbness in the right antero-lateral thigh.  
Upon examination, he was noted to limp favoring the left 
knee.  

Upon VA orthopedic examination, also in February 1994, it was 
noted that the veteran had severe low back pain which had 
become significantly symptomatic in September 1993.  The 
examiner also noted that the veteran had a history of 
multiple injuries to the right knee, with ongoing symptoms.  
X-rays reportedly revealed that the veteran had developed 
calcification within the right knee joint.  Upon clinical 
evaluation, the veteran was noted to stand with a compensated 
left lumbar curve that straightened with a three-quarter inch 
block under the left foot.  Range of motion testing showed 
that forward motion of the spine was limited to 50 degrees of 
flexion, the back was flat, and there was 0 degrees' 
extension.  The veteran was able to bend laterally to 45 
degrees to the right and to 30 degrees to the left.  Dorsal 
lumbar rotation was 25 degrees in each direction.  Lasegue's 
test was positive bilaterally.  The right knee exhibited 15 
degrees of flexion contracture, with further flexion to 135 
degrees.  Left knee showed range of motion  from 0 to 140 
degrees.  There was severe audible patellofemoral crepitus 
involving the right knee.  X-rays revealed calcification of 
both menisci, with mild narrowing of the medial joint line of 
the right knee and with evidence of mild osteoarthritis with 
squaring off of the femoral and tibial condyles.  
Irregularity along the lateral aspect of the patella was also 
reported.  The impression included osteoarthritis of the left 
knee with chondral calcinosis, as well as lumbar disc 
degenerative disease with herniated disks at L4-5 and L5-S1 
resulting in canal and foraminal stenosis with severe 
unresolved symptoms.  

A February 1994 chest examination showed degenerative changes 
of the thoracic spine.  The impression included 
spondylolysis.

In a November 1994 decision, the RO granted service 
connection for right knee arthritis and contracture (rated as 
20 percent disabling), lumbar joint and disc disease L3-4, 4-
5, and L5-S1 (20 percent disabling), and cervical and 
thoracic degenerative disc and joint disease (rated together 
as 10 percent disabling). 

Upon VA examination in January 1995, the veteran reported 
complaints of low back pain and severe pain and numbness in 
the right leg.  Objective findings included indications that 
he walked with a limp.  Diagnoses included discogenic disease 
of the lumbar spine and traumatic arthritis of the right 
knee.  X-rays taken in January 1995 showed degenerative 
arthrosis of the right knee joint with calcifica-tion of the 
meniscus and degenerative arthrosis of the patellar bursa.  
X-rays of the spine revealed first degree anterior 
spondylolisthesis of L4 over L5, with moderate narrowing of 
the lumbar disc at this level and a severe degree of lumbar 
disc degeneration with vacuum disc at L5-S1.

In May 1996, the veteran requested that the disorders of his 
thoracic and cervical spine be rated separately.  In June 
1996 decision, the RO rated the veteran's degenerative disc 
and joint disease of the cervical spine as 10 percent 
disabling and his degenerative disc and joint disease of the 
thoracic spine as noncompensable.

Outpatient treatment records dated from May 1996 through 
October 1996 indicate that the veteran had ongoing complaints 
of back and right knee problems.  Clinical assessments 
included low back pain, degenerative joint disease, right hip 
and leg pain, most likely iliac crest pain and right 
trochanteric bursitis, traumatic arthritis of the right knee, 
and leg length discrepancy.  An October 1996 X-ray report 
revealed osteoarthritic changes involving the right knee with 
spurring of the intercondylar eminences and involvement of 
the patellofemoral compartment.  There was also evidence of 
chondral calcinosis.  A November 1996 record noted complaints 
of back trigger point pain and right knee pain. The chronic 
right knee pain was supported by evidence of osteoarthritis 
that reportedly caused right hip pain and favoring which 
resulted in the left leg bearing most of his weight.  
Orthopedic consultation for knee replacement was noted.  The 
assessment included lumbar back point tenderness most likely 
caused by both neck degenerative joint disease and posture 
problems.  

The report of November 1996 VA X-rays of the right knee 
revealed osteoarthritic changes involving the knee with 
spurring of the intercondylar eminences and involvement of 
the patellofemoral compartment.  There was also evidence of 
chondral calcinosis, and no fracture identified.

The report of January 1997 VA X-rays of the right knee showed 
osteoarthritic changes involving the knee with spurring of 
the intercondylar emminences as well as evidence of 
chondrocalcinosis.  The impression was osteoarthritis.  The 
report of January 1997 VA X-rays of the lumbar spine showed 
evidence of degenerative disc disease at L3-4, L4-5, and L5-
6.  It was also noted that a vacuum disc was seen at L5-S1 
and that there was a Grade I anterior spondylolisthesis of L4 
on L5.  No spondylolysis was identified.  The impression was 
degenerative disk disease.  

At a January 1997 orthopedic consultation, it was noted that 
the veteran had back pain that was worse in the lower right 
area and with prolonged standing.  Physical examination 
revealed that he had a right antalgic gait.  Range of motion 
testing revealed that the veteran had right knee extension to 
10 degrees and flexion to 140 degrees.  He reportedly had 
pain at the extremes with moderate crepitance.  X-rays showed 
a vacuum disc at L5-S2 with severe sclerosis of the plates.  
Right knee osteoarthritis with chondrocalcinosis consistent 
with CPPD (calcium pyrophosphate dihydrate cisplatin).  The 
impression included gout and CPPD right knee, lumbosacral 
degenerative disk disease and LLD (left leg discrepancy).

On VA examination of the spine dated in March 1997, it was 
noted that the veteran had postural abnormalities, including 
a leg length discrepancy where the left was greater than the 
right by approximately 3/4 of an inch.  A note indicated that 
the measurement could not be completely accurate due to left 
knee contracture.  Findings included left hemi-pelvis 
elevation and no spasm in the musculature of the back.  
Testing of range of motion of the spine revealed forward 
flexion to 95 degrees, backward extension to 170 degrees, 
right lateral flexion to 0 degrees, left rotation to 5 
degrees, and right rotation to 5 degrees.  It was noted that 
there was no evidence of pain on motion except arising from 
forward flexion.  X-rays reportedly showed severe 
degenerative disk disease L3-4, L4-5, and L5-S1, with a 
vacuum disc at L5-S1.  The diagnosis was degenerative disk 
disease of the lumbar spine and leg length discrepancy.

Upon a March 1997 VA examination of the joints, it was noted 
that the veteran had a history of an injury to the right 
knee.  He reported subjective complaints including locking, 
an inability to straighten, and the need to support excess 
weight because of his short right leg.  Objective findings 
included a linear impact scar along the superior lateral 
femoral condyle, no swelling, eight degrees of varus 
alignment deformity, and a leg length discrepancy with the 
left greater than the right by at least 1/2 inch.  Range of 
motion testing of the right knee revealed that the veteran 
had flexion to 105 degrees and extension to 165 degrees.  X-
rays of the right knee revealed osteoarthritis and 
chondrocalcinosis.  The diagnosis was post-traumatic 
osteoarthritis and gouty arthropathy of the right knee, with 
severely limited range of motion and giving way secondary to 
lack of full extension.  

The impression on a June 1997 MRI of the left knee included 
evidence of small effusion in the suprapatellar pouch and in 
the knee joints, evidence of a tear in the posterior horn of 
the medial semilunar cartilage, and no significant 
abnormality revealed in the lateral semilunar cartilage and 
cruciate ligaments.  


In a July 1997 letter to the VARO, a physician from the 
Sepulveda VA indicated that the veteran was service-connected 
for arthritis of the right knee secondary to gout and CCPD, 
and that in the past few months he had developed similar 
complaints in the left knee which he felt were aggravated by 
overuse of the left leg for weight-bearing due to pain in the 
right knee.  The physician reported that the veteran was 
examined in June 1997 for these complaints and that MRI 
testing was ordered to evaluate symptoms of popping and 
findings of decreased extension in range of motion.  X-rays 
of the left knee taken in June 1997 showed osteoarthritic 
changes including spurring and narrowing joint space as well 
as chondrocalcinosis consistent with CPPD.  The physician 
stated that these findings were the same as the findings seen 
on the right knee X-rays done in January 1997, but not as 
severe.  The MRI of the left knee performed in June 1997 
reportedly revealed a tear of the posterior horn of the 
medial meniscus.  It was noted that confirmation of the 
diagnosis of CPPD would be expected after arthroscopic 
removal of the meniscal tear.  The VA physician requested 
that the VARO consider extending the veteran's service 
connection to cover his left knee condition.  

An August 1997 VA outpatient treatment record shows that the 
veteran reported a history of degenerative disk disease at 
L5-S1, low back pain, and a right knee injury.  Symptoms 
reportedly included back pain and spasms, pain in the left 
knee secondary to overuse due to his bad right knee, and pain 
in the trapezius secondary to muscle spasm.  On physical 
examination, it was noted that the veteran had cervical spine 
tenderness with palpable pain over the left scapular angle, 
right knee swelling, a negative Lachman sign, and lateral 
instability with the left knee more so than the right.  The 
assessment was of low back pain and bilateral knee 
pain/instability.  A new prosthesis was prescribed to 
increase stability.  The examiner noted left knee pain 
secondary to overuse from injury on the right knee and 
supporting weight on the left leg. 

In a September 1997 letter, private certified prosthetist 
Jeff Vranesh indicated that the veteran was seen in his 
office for casting procedures performed for the fabrication 
of bilateral knee braces.

On VA examination in October 1997, a history of right knee 
injury was noted.  Current complaints included virtually 
constant pain of variable intensity, feelings of bone rubbing 
on bone, restricted range of motion, and a limp.  Cool damp 
weather reportedly aggravated the symptoms, and the veteran 
reported that a total knee replacement had been recommended.  
He related the onset of left knee locking and hurting 
approximately one year previously, with no known injury.  He 
asserted that the cause was overuse.  Upon clinical 
evaluation, it was noted that the veteran walked with the 
right knee bent and with the left pelvis lower than the 
right.  Range of motion testing showed that the right knee 
demonstrated a lack of full extension by 25 degrees and that 
he had right knee flexion to 90 degrees with crepitation.  
The examiner noted no effusion or synovitis, but found 
crepitation with patellofemoral compression and reported 
complaints of tenderness over the joint line, medial more so 
than lateral.  The left knee was found to lack 15 degrees of 
full extension.  Flexion was reported to 110 degrees and no 
effusion or synovitis was noted.  There was no ligament 
laxity of either knee and there was some tenderness in the 
medial joint line left.  The examiner noted that the veteran 
wore an ortho-Tec knee brace on the right side.   X-rays of 
the knees demonstrated osteoarthritis, right more than left, 
with chondrocalcinosis.  

Regarding the veteran's spine, complaints were noted to 
include popping of the neck and spasms of the upper back, 
which were treated with trigger point injections.  On 
clinical evaluation, the cervical spine demonstrated normal 
contour and alignment.  A four-inch subcutaneous lipoma was 
noted at the cervical dorsal area.  The veteran complained of 
tenderness to palpation to the paracervical area and 
trapezii.  He was reported to have a restricted range of 
motion of the cervical spine, with flexion being 
approximately 3/4 of normal, and extension only about 1/4 of 
normal.  Rotation and lateral bending were reportedly 
similarly limited.  The examiner noted that the right biceps 
jerk was absent and that the left was present.  He found that 
the triceps jerks were present and that the veteran had 
normal radial pulses and normal strength on testing.  The 
veteran noted complaints of left forearm pain that radiated 
to the ring and long fingers and caused them to lock.  X-rays 
of the cervical spine done in October 1997 demonstrated 
degenerative disk disease and osteophyte formation of the 
vertebral bodies and foraminal osteophytes at the C5-C6 and 
C6-C7 levels.  Also noted was a three-millimeter radiodensity 
on the left neck area, which was the front of the trachea and 
esophagus, and overlying the cervical spine on the AP view 
opposite the C6 facet at that level.  The diagnosis included 
osteoarthritis of the knees, chondrocalcinosis of the knees, 
pelvic tilt, and degenerative disk disease of the cervical 
spine.  In discussion notes, the examiner noted that the 
veteran was receiving trigger point injections referable to 
the cervical spine.  He stated that the left knee problems 
could arguably be the result of the veteran's metabolic 
disorder and gouty arthritis without trauma, since the 
symptoms were just degenerative arthritis with 
chondrocalcinosis.  The examiner went on to state that one 
could also argue that the left knee problems were the result 
of the veteran's service in the Armed Forces, during which 
time he experienced physical exertion, activities, and 
multiple small traumas culminating in the production of 
traumatic arthritis.  The examiner concluded by saying that 
it would probably be more reasonable to accept this as a 
service-connected trauma over time or as arising out of the 
course of employment.  

On a January 1998 VA examination report, it was noted that 
the veteran was sent back for re-evaluation regarding his 
knees and upper back.  A review of prior findings noted a 1/2-
inch left leg length discrepancy, a 15-degree flexion 
contracture, and severe pain, swelling, and decreased motion 
in the right knee.  The history also indicated that the 
veteran had tenderness over the medial joint line on the 
right, limitation in range of motion, and no effusion or 
synovitis noted.  The history regarding the left knee 
included limitation of motion, with no effusion, synovitis, 
or laxity noted.  X-rays of the knees demonstrated 
osteoarthritis, more on the right than on the left, with 
chondrocalcinosis.  Prior findings regarding the neck 
included restricted cervical motion and tenderness to 
palpation in the paravertebral musculature.  Initially, the 
examiner reported that the veteran's right knee lacked 25 
degrees from full extension and showed flexion to 90 degrees 
with crepitation.  At the time of the January 1998 
examination, the veteran reported current complaints of pain 
in the knees.  He noted that he used braces on both knees, 
with the right being a rigid Ortho Tec-type brace and the 
left being a softer Neoprene-type brace.  Upon examination, 
the examiner found that both of the knees exhibited 
parapatellar tenderness and joint line tenderness, a 15-
degree flexion contracture, and no effusion.  He reported 
that the veteran had flexion in the left knee to 130 degrees 
and flexion in the right knee to 120 degrees.  The examiner 
also stated that the veteran stood with a definite shift of 
his pelvis, and tended to move his weight to his left leg in 
order to keep it off the right side.  He reported that the 
veteran walked with an antalgic and crouched gait.  X-rays of 
the knees demonstrated osteoarthritis, more on the right than 
on the left, with chondrocalcinosis.  The examiner also 
reported that the X-rays showed some mild diffuse 
degenerative changes and joint narrowing.  Commenting on the 
veteran's knee disorders, the examiner stated in essence 
that, after evaluation of the C-file, it appeared that the 
natural history of disease process with regard to the history 
of gout and chondrocalcinosis certainly could be bilateral.  
The examiner further noted that he believed that the left 
knee problems were probably not caused by the injury to the 
veteran's right knee, but that they were exacerbated by the 
veteran's shifting of his weight.

Regarding the cervical spine, the examiner noted that X-rays 
of the neck showed degenerative changes at C5-C6 and C6-C7.  
Range of motion testing regarding the neck revealed that the 
veteran had forward flexion, which brought his chin to within 
one fingerbreadth of the chest.  Addition findings included 
painful extension to 20 degrees, lateral rotation to 40 
degrees on the left and 30 degrees on the right, and lateral 
bending to 30 degrees to the left and 20 degrees to the 
right.  It was noted that the veteran had a soft tissue 
enlargement right over the upper thoracic lower cervical 
spine, that was mildly tender.  The examiner found that there 
was no localizing spasm present in the dorsal spine, and 
noted that, when the veteran walked or stood, he consistently 
shifted weight to the left side.  With regard to the upper 
spine, the examiner stated that he did not see any specific 
localizing pathology in the area.  X-rays of the thoracic 
spine were reportedly pending.  Some degenerative changes in 
the cervical spine were reported, and the examiner noted that 
he felt this could certainly give the veteran pain up into 
the area without direct injury to the thoracic spine area.  


January 1998 X-rays of the thoracic spine revealed 
degenerative changes of the lower thoracic spine with a mild 
scoliosis, convex right.  It was noted that the disc spaces 
were difficult to evaluate and that no fracture was 
demonstrated.  The impression was spondylosis and scoliosis, 
convex right.

In June 1998, the RO granted an increased rating to 20 
percent for the veteran's service-connected degenerative 
arthritis and disc disease of the cervical spine, and an 
increased rating to 30 percent for his degenerative arthritis 
and contracture of the right knee with shortening of the 
right leg.  

During his February 1999 hearing, the veteran reported that 
his right knee disorder caused a shortening of 1/2 inch in the 
right leg.  He testified that the right knee symptomatology 
included constant pain, swelling, and giving way.  He noted 
that he wore a metal hinged brace.  He stated that he was 
currently receiving medication and treatment, including 
therapy for his right knee disorder at the VA facility in 
Sepulveda, California.  The veteran noted that knee 
replacement had been recommended.  He also reported that he 
is currently receiving treatment for his back disorders, 
which cause pain throughout his entire back   He asserted 
that the upper back problems included popping in the neck and 
spasms that run across the shoulder area.  He also noted 
numbness in the arms and cramping in the fingers.  Regarding 
the lower back, the veteran reported pain when bending, 
bulging discs, sciatica, and pain in the sciatic nerve that 
reportedly "killed" operation of the whole leg.  His 
service representative asserted that the veteran's cervical 
spine should be examined and rated for possible nerve 
involvement due to intervertebral disc syndrome.  

II.  Legal Analysis

A.  Service connection for a left knee disorder as secondary
to service-connected right knee disorder

The evidence shows that the veteran is service-connected for 
a longstanding disability of the right knee which has 
produced symptomatology including pain, limitation in range 
of motion, and shortening of that leg.  The record also 
reveals that the right knee disorder has caused the veteran 
to limp.  In recent years, he has had complaints of left knee 
problems that he contends are due to the fact that his right 
knee disorder has forced him to limp and over-rely upon the 
left lower extremity for bearing his full weight while 
walking.  He asserts that secondary service connection is in 
order for the left knee disorder.

Under applicable criteria, service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1997).  Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (en banc).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded. 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) has held that "[a] claim for secondary service 
connection must, as must all claims, be well grounded . . . 
."  See Buckley v. West, 12 Vet.App. 76, 84 (1998) (citing 
cases).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile. Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  See also Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997) (upholding the earlier decision of 
the United States Court of Veterans Appeals which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In the context of a claim for direct 
service connection, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Here, the issue is secondary service 
connection, so what is required is competent evidence of a 
cause-and-effect relationship between a current left knee 
disorder and the service-connected disability, which is the 
right knee disorder.

The evidence on file contains a current diagnosis of a left 
knee disorder.  Review of the record reveals findings of left 
knee osteopathic changes including spurring, narrowing of the 
joint sac, and chondrocalcinosis consistent with CPPD.  See 
July 1997 letter discussing veteran's June 1997 X-rays.  It 
also reveals evidence of a small effusion in the 
suprapatellar pouch, with evidence of a tear in the posterior 
horn of the medial semilunar cartilage.  See June 1997 MRI 
report.  Aside from the evidence of a currently diagnosed 
disorder, the file also contains statements from VA 
physicians indicating that the left knee problems were due to 
or aggravated by the veteran's over-reliance on his left leg 
because of the symptomatology of his service-connected right 
knee disability.   Specifically noted in this regard are 
statements in the July 1997 letter from the veteran's VA 
physician, which detail symptoms consistent with the claim 
for secondary service connection and specifically request 
that the VARO extend the veteran's service connection to 
cover his left knee condition.  In addition, the Board notes 
that, on physical examination during VA outpatient treatment 
in August 1997, the physician reported that the veteran had 
left knee pain secondary to overuse from injury to the right 
knee and supporting weight on the left leg.  With these 
findings,  the Board is satisfied that all relevant facts 
have been properly developed and we find that the appellant's 
claim for service connection for a left knee condition as 
secondary to service-connected right knee condition is well 
grounded.  

While the file contains medical opinions supporting the 
veteran's claim that his left knee problems are due to his 
right knee disorder, the Board notes that the medical 
opinions on file are not unanimous as to the root cause of 
his left knee problems.  To the contrary, the Board notes 
that the examiner who performed the October 1997 VA 
examination indicated that it could be argued that the left 
knee disorder was just a continuation of the veteran's 
metabolic disorder and gouty arthritis.  In that same 
examination report, that physician stated that it could also 
be argued that the physical exertion, activities, and 
multiple small traumas involved in the veteran's service in 
the armed forces could have culminated in the production of 
the left knee traumatic arthritis.

Weighing the evidence for and against the veteran's claim for 
secondary service connection, the Board finds that the 
record, although not preponderating in support of the claim, 
at least raises an issue of a reasonable doubt, the benefit 
of which should be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In spite of the 
varying statements as to the etiology of the left knee 
disorder, there appear to be credible findings tending to 
show that the veteran's service-connected right knee disorder 
caused a shortening of that leg and led to his walking with a 
limp, so that he might place his weight on the left lower 
extremity.  In addition to the evidence noted above, the 
Board finds particularly compelling the statements from the 
January 1998 examination report indicating that, while the 
left knee problems were probably not caused by the injury to 
the veteran's right knee, they were exacerbated by his 
shifting his weight to the left side when walking or 
standing.  

Based upon these facts, and resolving all doubt in favor of 
the veteran, the Board finds that the veteran's left knee 
disorder is due to or aggravated by the symptomatology of the 
his service-connected right knee disability.  




B.  Entitlement to an increased (compensable) rating for
degenerative arthritis of the thoracic spine

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Hence, VA has a duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998).  In this case, the veteran has reported 
dissatisfaction with the noncompensable rating assigned for 
his service-connected thoracic spine disorder and, similarly, 
the claim is well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  In evaluating the veteran's claims, 
all regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The Board is satisfied that all relevant facts have been 
properly developed in this case.  In-service and post-service 
medical records are associated with the claims file and the 
veteran has been examined for his service-connected disorders 
as recently as October 1997 and January 1998.  Accordingly, 
the Board concludes that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. §§ 5103(a) and 
5107(a).

The veteran's service-connected degenerative arthritis of the 
thoracic spine has been rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5291.  The veteran 
and his representative contend that pain on motion caused by 
the service-connected arthritis of the thoracic spine is more 
disabling than reflected in the current noncompensable 
rating.

Turning to the specific facts of this case, the Board notes 
that medical records on file show the veteran was treated for 
back problems during service.  While the file contains 
extensive post-service findings regarding the limitation of 
motion due to the veteran's service-connected disorders of 
the lumbar and cervical spine, as well as indications that he 
had pain on motion of his entire spine, it contains little 
information specifically pertaining to the thoracic spine.  
Regardless of the limited information on file, the Board, as 
is explained below, has determined that the evidence of 
record is sufficient to show that the veteran's disorder most 
nearly approximates a 10 percent rating.

Initially, we find it pertinent that objective evidence on 
file documents degenerative changes of the thoracic spine, 
spondylosis, and scoliosis.  See X-ray reports dated in 
February 1994 and January 1998.  Also, range of motion 
testing on VA examination in February 1994 indicated that 
forward motion of the entire spine was limited to 50 degrees 
of flexion, that extension was to 0 degrees, and that dorsal 
lumbar rotation was found to be to 25 degrees in either 
direction.  Subsequent findings specific to the thoracic or 
dorsal spine include a soft, mildly tender tissue enlargement 
right over the upper thoracic and lower cervical spine 
(January 1998 VA examination report), and complaints of pain 
on motion (most recently reported during the veteran's 
February 1999 hearing).

The Board notes that arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See DC 5010, referring to DC 5003 (for 
degenerative arthritis).  Where, however, limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5010.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the thoracic (or dorsal) vertebrae are 
considered a group of minor joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5291 identifies the disability ratings 
appropriate for limitation of motion of the dorsal spine.  In 
order for the veteran to receive a compensable rating under 
this code, limitation of motion would have to be moderate or 
severe.  Since the file lacks any specific finding of 
moderate or severe limitation of motion of the thoracic 
spine, a compensable rating under these provisions is not in 
order.  

We note that, during the course of his appeal, the veteran 
has been examined and rated separately for loss of range of 
motion in the cervical and dorsal spine.    While findings on 
examination regarding the restrictions of motion at the top 
and bottom of the veteran's spine complicate the issue of 
rating his service-connected thoracic spine disorder based on 
its specific limitation to range of motion, the Board notes 
that records on file do show objective evidence of pain on 
motion in the thoracic area.  Specifically, the veteran's 
representative reported spasms of the thoracic muscles and 
limitation of motion (July 1997), and VA outpatient treatment 
records reveal pain and back spasms marked with an "X" in 
the thoracic area which were treated with trigger point 
injections in the low back and base of the scapular angle 
(August 1997).

Concerning painful motion, the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based upon limitation of motion do not subsume 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based upon 
greater limitation of motion due to pain on use, including 
during flare-ups. 

Under these circumstances, the Board finds that the veteran's 
consistent complaints of painful motion, and the findings on 
the 1997 records noted above, can be accepted and form the 
basis for a conclusion that his range of motion has been 
limited by his service-connected disorder of the thoracic 
spine.  Thus, under 38 C.F.R. § 4.7, and considering the 
factors enumerated by the Court in DeLuca, the Board finds 
that the evidence shows that the impairment from the service-
connected thoracic spine disorder (including X-ray evidence 
of degenerative arthritis, tenderness, and past accounts of 
painful motion) more closely approximates the criteria for a 
10 percent disability rating.  

In granting the compensable rating, the Board relies on 
38 C.F.R. § 4.59 which, in pertinent part, states that "[i]t 
is the intention [of the rating schedule] to recognize 
actually painful, unstable, or malaligned joints, due to the 
healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Moreover, the Board 
notes that the Court has held that, when read together, DC 
5003 and § 4.59 provide that painful motion caused by 
arthritis is deemed to be limited motion and entitled to a 
minimum 10 percent rating, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet.App. 
484, 488 (1991).  While the veteran may not have demonstrated 
actual measured limitation of motion of the thoracic spine, 
the X-ray evidence of arthritis coupled with the veteran's 
current orthopedic complaints and his showing of painful 
motion in the thoracic area are sufficient to warrant the 
minimum 10 percent rating.

The Board has considered the other Diagnostic Codes for 
rating disabilities of the thoracic spine.  As there is no 
evidence of ankylosis, fixation, or fracture of the thoracic 
spine, a rating in excess of 10 percent is not possible under 
Diagnostic Codes 5285, 5286, or 5288.

After reviewing all the medical evidence on file, the Board 
finds that, with X-ray evidence of degenerative joint disease 
and with consistent records showing painful motion, the 
appropriate rating for the veteran's service-connected 
arthritis of the thoracic spine is 10 percent.  See 38 C.F.R. 
§ 4.71a, DC 5003, and Lichtenfels, supra.

ORDER

Service connection is granted for a left knee disorder as 
secondary to the veteran's degenerative arthritis and 
contracture of the right knee with shortening of the right 
leg.

An increased rating of 10 percent for degenerative arthritis 
of the thoracic spine is granted, subject to controlling law 
and regulations applicable to the payment of monetary 
benefits.


REMAND

As noted above, the Board finds the veteran's claims for 
increased compensation benefits are well-grounded, meaning 
plausible, and, based upon a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the following claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998); Proscelle 
v. Derwinski, 2 Vet.App. 629, 631-32 (1992).


A.  Entitlement to an increased rating for degenerative 
arthritis and
contracture of the right knee with shortening of the right 
leg,
currently evaluated as 30 percent disabling.

When the veteran was initially granted service connection for 
his right knee disorder in November 1994, the disability 
attributed to that condition was evaluated at 20 percent 
under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5010 (for 
traumatic arthritis) and DC 5261 (for limitation of 
extension).  This disability rating was increased to 30 
percent under DC 5261 by way of a June 1998 RO decision.  

The veteran and his representative assert that the veteran's 
right knee disorder has become worse, degenerating beyond the 
point of basic arthritis.  Specifically, they contend that 
the knee condition is manifested by pain, severe limitation 
of motion, and instability/giving way that necessitates the 
use of a hinged brace. 

According to the most recent VA examinations performed in 
October 1997 and January 1998, the veteran's right knee 
disorder is manifested by complaints of pain, tenderness, and 
giving way with objective findings including tenderness, a
15-degree flexion contraction, limitation in range of motion, 
and X-ray evidence of osteoarthritis, chondrocalcinosis, and 
joint narrowing.  The Board notes that the January 1998 VA 
examination report provides inconsistent findings as to the 
veteran's limitation of motion.  The examiner first noted 
that the veteran lacked
25 degrees of extension and had flexion to 90 degrees.  He 
later reported that the veteran had only a 15-degree flexion 
contraction (limiting motion on extension to 15 degrees) and 
120 degrees of flexion.  In addition, VA examiners have 
consistently reported that the veteran's right leg is 1/2 inch 
shorter than the left and that he walked with a limp shifting 
his weight to the left leg.

The Board finds it pertinent that, while the medical records 
from January through September 1997 indicate that the veteran 
was treated for instability in his knees and was issued a 
right knee brace, the most recent examination, performed in 
January 1998, failed to comment on the presence or absence of 
instability or ligament laxity.  During his February 1999 
hearing, the veteran reiterated his complaints that his 
symptomatology was worsening, and his need for a brace to 
support the unstable right knee.

Given the veteran's complaints of a worsening condition, the 
conflicting evidence as to the severity of his right knee 
limitation of motion, and the lack of findings regarding the 
presence or absence of instability, a new VA examination is 
in order.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).

We also note that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, or other factors is 
demonstrated, and such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet.App. 202, 204-07 (1995).  
Hence, pertinent findings in this regard should be made 
during the examination.

Furthermore, the Board notes that, in the event both 
instability and arthritis affecting the knees are diagnosed 
and determined to be service connected, the RO should 
consider whether separate evaluations under Diagnostic Codes 
5257 and 5003 are warranted.  See VAOPGCPREC 23-97 (July 1, 
1997).  In this regard, the Board would point out that 
separate ratings are warranted only in these types of cases 
where the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet.App. 
at 204-07 and 38 C.F.R. §§  4.45 and 4.59) where there is 
probative evidence showing that the veteran experiences 
painful motion attributable to arthritis.  See VAOPGCPREC 9-
98 (Aug. 14, 1998). 

Finally, the Board notes that, since the veteran was last 
examined, there may be additional medical evidence that is 
not already on file.  Copies of any records of ongoing 
treatment for his service-connected right knee disorder 
should be obtained and associated with the claims file before 
the veteran undergoes further examination.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

B.  Entitlement to an increased rating for gout, currently
evaluated as 20 percent disabling

Service medical records disclose that the veteran was treated 
in service for problems associated with gout.  On a February 
1994 VA general medical examination, he gave a history of 
gout involving the right knee, the left wrist, and the first 
metatarsal joints.  VA outpatient treatment records showed 
that the veteran underwent treatment for an attack of gout in 
May 1995.  In September 1995, the RO granted service 
connection, with a 20 percent disability rating, for the 
veteran's gout. 

The veteran now asserts that his service-connected gout has 
spread and that it has become more severe than implied by the 
current 20 percent rating.  He claims that his disability 
rating should reflect the degree to which each of his joints 
is impaired by this disorder and not just the frequency of 
the incapacitating exacerbations.  

We note that, the under the applicable rating provisions of 
38 C.F.R. § 4.71, gout is to be rated as analogous to 
arthritis, under DC 5002.  While DC 5002 allows the 
disability to be rated, in part, based on the number of 
incapacitating exacerbations per year when it is in the 
active process, it also provides that the disability may be 
rated based upon its residuals, such as limitation of motion 
or ankylosis, under the appropriate diagnostic codes for the 
specific joints involved when it is not active.  (A note 
cautions that ratings for active process are not to be 
combined with residual ratings for limitation of motion or 
ankylosis.) 

With the evidence presently on file, the Board is not able to 
determine whether the veteran's gout is active or inactive.  
Also, the record does not clearly indicate that each of the 
joints the veteran claims are involved was examined for 
active process gout or for the residuals of gout.  
Accordingly, the veteran should be afforded a new VA 
examination to specifically ascertain which, if any, joints 
exhibit active process gout, and which, if any, joints 
exhibit disabling residuals of gout that is no longer active.  

The Board notes that recent medical evidence indicates the 
veteran had an active episode of gout in his knees in January 
1999.  Older records show that he had gout in other joints 
and that these joints now have limitation in range of motion.  
The new VA examination should include evaluation of each of 
the joints that have reportedly been inflicted by the gouty 
condition, and the report should detail the specific findings 
that would enable the RO to rate the veteran's active gout 
based on the number of incapacitating episodes and also to 
rate inactive gout based on the extent to which the residuals 
interfere with normal use of the joint.  Evaluation of 
interference with normal use of a joint involves 
consideration of functional loss due to pain, weakness, and 
other factors as explained in 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, supra.  Hence, pertinent findings in 
this regard should be made during the examination.

In addition, the Board notes that the veteran may have had 
additional treatment for his gout since December 1998, and 
that there may be additional medical evidence that is not 
already on file.  Copies of any records of ongoing treatment 
for the veteran's service-connected gout should be obtained 
and associated with the claims file before the veteran 
undergoes further examination.  See Murincsak, supra. 

C.  Entitlement to an increased rating for degenerative 
arthritis and disc disease
of the lumbar spine, currently evaluated as 20 percent 
disabling

The veteran's service-connected disorder of the lumbar spine 
involves a history of osteoarthritic changes and disc 
problems, with consistent complaints of pain and numbness 
radiating to the lower extremities.

On VA examination in February 1994, the veteran was found to 
have severe low back pain, with sensations of numbness and 
deadening in both thighs as well as pain radiating down both 
sciatic nerves.  A CAT scan performed in January 1994 
reportedly showed severe stenosis.  X-rays of the lumbar 
spine revealed L3-4 degenerative facet disease, L4-5 moderate 
diffuse disk bulge with degenerative facet changes, and 
hypertrophic ligamentum flavum, resulting in a marked canal 
stenosis.  It was also noted that there was evidence of a 
herniated nucleus pulposus effacing the perineural fat around 
the existing nerve root.  At L5-S1, there was a large 
herniated nucleus pulposus measuring six to seven 
millimeters.  Also noted were osteophytes, degenerative facet 
disease, and thickening of the ligamentum flavum, resulting 
in marked canal stenosis.  On physical examination, the 
veteran was noted to stand with a compensated left lumbar 
curve that straightened with a three-quarter inch block under 
the left foot.  Range of motion testing showed forward motion 
of the spine was limited to 50 degrees of flexion, the back 
was flat, and there was 0 degrees extension.  He was able to 
bend laterally to 45 degrees to the right and to 30 degrees 
to the left.  Dorsal lumbar rotation was 25 degrees in each 
direction.

At a VA examination in January 1995, he continued to report 
complaints of low back pain with severe pain and numbness in 
the right leg.  January 1995 X-rays of the spine revealed 
first degree anterior spondylolisthesis of L4 over L5 with 
moderate narrowing of the lumbar disc at this level and a 
severe degree of lumbar disc degeneration with vacuum disc at 
L5-S1.

A June 1995 outpatient treatment record noted that back pain 
radiated around the right hip and down the lateral thigh.

On an August 1995 VA nerve conduction study and 
electromyography (EMG) report, symptoms were reported to 
include low back pain radiating to the posterior thigh with 
increased activity.  The EMG interpretation included 
equivocal findings of 1-2 giant action potential waveforms, 
and otherwise normal EMG.  It was noted that there was no 
evidence of radiculopathy.  The impression was normal EMG 
study, and it was noted that the symptoms appeared not to be 
secondary to neurologic pathology.  The examiner stated that 
they are likely secondary to osteoarthritic bony changes, 
exacerbated with increased activity especially involving 
lumbosacral spine flexion.

VA outpatient treatment records dated from January through in 
May 1996 revealed that the veteran had continued complaints 
of lower back pain that radiated down his leg and caused 
numbness in the foot at times.

January 1997 VA X-rays again showed evidence of degenerative 
disc disease at L3-4, L4-5, and L5-6.  It was also noted that 
a vacuum disc was seen at L5-S1 and that there was a Grade I 
anterior spondylolisthesis of L4 on L5.  No spondylolysis was 
identified.  The impression was degenerative disk disease.

On a January 1997 orthopedic consultation it was noted that 
the veteran had back pain that was worse in the lower right 
area and with prolonged standing.  X-rays showed a vacuum 
disc at L5-S2 with severe sclerosis of the plates.  The 
impression included lumbosacral degenerative disk disease.

Upon VA examination of the spine dated in March 1997, 
findings included left hemi-pelvis elevation and no spasm in 
the musculature of the back.  Testing of range of motion of 
the spine revealed forward flexion to 95 degrees, backward 
extension to 170 degrees, right lateral flexion to 0 degrees, 
left rotation to 5 degrees, and right rotation to 5 degrees.  
It was noted that there was no evidence of pain on motion 
except arising from forward flexion.  The examiner reported 
that patellar reflexes were 1+ bilaterally, Achilles' reflex 
was negative bilaterally, Babinski was down bilaterally, and 
motor was 5/5.  X-rays reportedly showed severe degenerative 
disk disease L3-4, L4-5, and L5-S1, with a vacuum disc at L5-
S1.  The diagnosis was degenerative disk disease of the 
lumbar spine.

Subsequent examinations added no additional information 
regarding the veteran's lumbar spine.  During his February 
1999 hearing, he reported that his low back symptoms had 
become worse.  Specifically, he reported pain when bending, 
bulging discs, sciatica, and pain in the sciatic nerve that 
reportedly affected the whole leg.  

In light of the long history of persistent symptoms 
compatible with sciatic neuropathy, including characteristic 
pain and other neurological findings appropriate to the site 
of the diseased disc, the veteran's assertions of worsening 
symptomatology, and the lack of any recent VA evaluation 
regarding these symptoms, the Board finds that new VA 
orthopedic and neurological examinations are in order.  See 
Caffrey, supra.  We note that evaluation of musculoskeletal 
disorders involves consideration of functional loss due to 
pain, weakness, and other factors as explained in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, supra.  Therefore, 
pertinent findings in this regard should be made during the 
examination.

Since the veteran reported ongoing treatment for his back 
problems in February 1999, and the record does not contain 
records of treatment for the lumbar spine symptoms since 
1997, the RO should attempt to obtain any copies of these 
records  prior to scheduling the examinations.  See 
Murincsak, supra.

Finally, the Board notes that the veteran's service-connected 
degenerative arthritis and disc disease of the lumbar spine 
was last rated in June 1998, and his last Statement of the 
Case was issued in September 1998.   

In November 1998, the veteran submitted reports of a January 
1994 CT scan of the lumbar spine that, while summarized in 
the veteran's February 1994 VA examination report noted 
above, provide detailed pertinent medical evidence not 
previously of record.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after a SOC has been issued or the most recent SSOC 
has been issued.  A review of the file does not show that the 
RO has considered the veterans claim for increased 
compensation in light of this newly submitted evidence.  
Unless the appellant waives this procedural right, any 
additional evidence must be referred to the RO for review and 
preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1998).  In the present case, there is no indication that the 
veteran wished to waive such consideration regarding his 1994 
CT report.  As this record was not considered by the RO and 
an SSOC was not issued by the RO, a remand is required in 
order to ensure due process to the veteran.  See also 38 
C.F.R. § 19.37(a) (1998); Thurber v. Brown, 5 Vet.App. 119, 
126 (1993).

D.  Entitlement to an increased rating for degenerative 
arthritis and disc disease
of the cervical spine, currently evaluated as 20 percent 
disabling

The veteran's service-connected degenerative arthritis and 
disc disease of the cervical spine has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5290 (for limitation of motion of the cervical spine).  

Recent orthopedic findings included degenerative disk disease 
and osteophyte formation of the vertebral body and foraminal 
osteophytes at C5-C6 and C6-C7 level (X-rays dated in October 
1997 X-rays), and cervical spondylosis at the level of C4-C5, 
C5-C6, and C6-C7 (X-rays dated in November 1997 and January 
1998).  Also noted was a three millimeter radio-density on 
the left neck area which was the front of the trachea and 
esophagus and overlying the cervical spine on the AP view 
opposite C6 facet at that level.

While the disorder has rated based on pain and limitation of 
motion due to the above noted orthopedic problems, a review 
of the recent VA examination reports reveals that the 
disorder of the cervical spine may also contain a 
neurological component that has not been addressed.

Specifically noted in this regard were findings from an 
October 1997 VA examination report that included popping of 
the neck, spasms of the upper back which were treated with 
trigger point injections, absent right biceps jerk, and left 
forearm pain radiating to the ring and long fingers which 
caused them to lock.

Also, the Board notes that, during his February 1999 hearing, 
the veteran reported that he was receiving treatment for his 
back disorders, which werecausing pain throughout his entire 
back   He asserted that the upper back problems included 
popping in the neck and spasms that ran across the shoulder 
area.  He also noted numbness in the arms and cramping in the 
fingers.  His service representative asserted that the 
cervical spine should be examined to determine whether there 
is a herniated disc or nerve involvement due to 
intervertebral disc syndrome.

Given the reports of additional symptomatology which may 
indicate neurological involvement, and the veteran's specific 
request for an examination, the Board finds that the veteran 
should be afforded orthopedic and neurological examinations 
to determine whether his reported neurological symptoms are 
related to his service-connected disorder of the cervical 
spine.  See Caffrey, supra.  As noted earlier, evaluations of 
musculoskeletal disorders must involve consideration of 
functional loss due to pain, weakness, and other factors as 
explained in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, supra.  Therefore, pertinent findings in this regard 
should be made during the examination.

The Board notes that the veteran reported, during his 
February 1999 hearing, that he was receiving ongoing 
treatment for his disorders of the spine.  As the file 
contains no records of treatment for the cervical spine since 
August 1997, an effort should be made to obtain any records 
of more current treatment.  See Murincsak, supra

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  The RO should take appropriate action to 
contact the veteran and request the names, 
addresses, and approximate dates of treatment 
of all health care providers (VA and non-VA) 
who have treated him for his right knee 
problems since January 1998, gout since 
December 1998, and the disorders of the lumbar 
and cervical spine since 1997.  When the 
veteran responds and provides any necessary 
authorizations, the named health care providers 
should be contacted and asked to submit copies 
of all medical records documenting their 
treatment which are not already in the claims 
folder.  All records obtained should be 
associated with the claims folder.  However, if 
any search yields negative results, that fact 
should clearly be documented in the claims 
file.

2.  With the additional information on file, 
the veteran should be scheduled for a VA 
orthopedic examination to determine the current 
severity of his service-connected right knee 
disorder.  Any necessary special studies, to 
include X-rays, should be performed.  The 
claims folder and a copy of this REMAND must be 
made available to the examining physician for 
review, and the examiner's report should 
reflect consideration of the pertinent medical 
history.  The examiner's report should fully 
set forth all current complaints and pertinent 
clinical findings.

a.  It is specifically requested that the 
examiner indicate the extent to which the 
veteran has functional impairment in his 
right knee as a result of pain, limitation 
of motion, weakness, excess fatigability, 
or incoordination due to service-connected 
disability - including at times when his 
symptoms are purportedly most noticeable, 
such as during prolonged sitting or 
standing, or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).

b.  In this regard, the examiner should 
comment as to the presence or absence of 
any:  limitation in range of motion (with 
specific measurements); instability, 
weakness or decreased strength; fatigue on 
account of the service-connected 
disability, including during prolonged 
physical activity of any sort, or during 
routine activities that are part and 
parcel of his day-to-day experiences; 
functional impairment in the right knee as 
a result of pain attributable to the 
service-connected disability and shown by 
visible behavior such as facial expression 
or wincing on pressure or manipulation; 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of the service-connected disability 
affecting his right knee.    

c.  For each of the above-cited symptoms 
identified, the examiner should comment on 
the severity of the symptom, and its 
effects on the veteran's ability to 
function in routine activities involved in 
his day-to-day living experiences, at his 
job, during prolonged physical activity of 
any sort, and during flare-ups.  To the 
extent possible, functional loss 
attributable to any of the above should be 
expressed in terms of additional degrees 
of loss of motion.

d.  All examination findings, along with 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report. 

3.  The RO should also schedule the veteran for 
an examination of his gout.  Any necessary 
special studies  should be performed.  The 
claims folder and a copy of this REMAND must be 
made available to the examining physician for 
review, and the examination report should 
reflect consideration of the veteran's 
pertinent medical history.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical findings.  
This new VA examination should include 
evaluation of each of the joints that have 
reportedly been inflicted by the gouty 
condition, and the report should detail the 
specific findings that would enable the RO to 
rate the veteran's active gout based uon the 
number of incapacitating episodes, and also to 
rate his inactive gout based on the extent to 
which the residuals interfere with normal use 
of the affected joint.  A complete discussion 
of residual interference with a joint must 
include identification of any functional loss 
due to pain, weakness, or other factors 
identified above in conjunction with the 
dictates of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
the DeLuca case.

4.  The veteran should be scheduled for new VA 
orthopedic and neurological examinations of his 
disorders of the lumbar and cervical spine.  
Any necessary special studies, to include X-
rays and an EMG, should be performed.  The 
claims folders and a copy of this REMAND must 
be made available to the examining physician 
for review, and the examination report should 
reflect consideration of the pertinent medical 
history.  The examiner's report should fully 
set forth all current complaints and pertinent 
clinical findings.  The examiner performing the 
neurological examinations of the veteran's 
lumbar and cervical spine should comment as to 
the nature, etiology, and severity of any 
neurological involvement found, and, in so 
doing, indicate whether or not such involvement 
is related to the respective service-connected 
disorders.  As noted above, a thorough 
evaluation of the lumbar and cervical spine 
disorders necessitates discussion of any 
functional loss due to pain, weakness, or other 
factors identified above in conjunction with 
the dictates of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and the DeLuca case.  

5.  The RO should review the examination 
reports to determine if they are in compliance 
with this REMAND.  If deficient in any manner, 
they should be returned, along with the claims 
files, for corrective action.

6.  After completion of the foregoing, and 
after the development requested above has been 
completed, the RO should again review the 
veteran's claim with consideration of any 
evidence submitted since the September 1998 
Statement of the Case.  Then the RO should 
consider the claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case law, to 
include all appropriate Diagnostic Codes and 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
9-98 (Aug. 14, 1998).  If the determinations 
remain adverse to the veteran, both he and his 
representative should be provided with an 
appropriate supplemental statement of the case 
and be afforded the applicable time to respond 
before the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not imply 
any ultimate outcome warranted.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals





 

